Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-17 are pending in the current application.
2.	This application claims benefit of EP 20215448.0 12/18/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “preferably”, “more preferably” and “most preferably” used in claim 1 in the steps e. f. and g. are relative terms which renders the claim indefinite.  It is improper to speak of preferred embodiments within a claim since this is the purpose of a dependent claim.  Each instance of the preferably language defines a narrower range of a preceding range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, the parenthetical phrase “(BA: R-B(OH)2)" after water-insoluble boronic acid renders the claim indefinite because it is unclear whether the limitations in the parenthetical phrase are part of the claimed invention or merely exemplary.  In addition, the R group is not defined.  The parenthetical phrase " (BAX2)" renders the claim indefinite because it is unclear whether the limitations in the parenthetical phrase are part of the claimed invention or merely exemplary.  In addition, the A and X groups are not defined.  
5.	Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "wherein the salt and acid combination" in claim 1 and 2 there is no mention of a “salt and acid combination”.  There is insufficient antecedent basis for this limitation in the claim.  Step e provides a solution “comprising one or more salts” but does not mention any acid.  Claim 2 defines “the salt” as “an organic salt or an inorganic salt, or a combination thereof” neither sulfuric acid or hydrochloric acid meet these definitions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin ”Solvent extraction and purification of sugars from hemicellulose hydrolysates using boronic acid carriers. J. Chem. Technol. Biotechnol. 2004, 79, 505−511 AND Marcotullio “Chloride Ions Enhance Furfural Formation from D-Xylose in Dilute Aqueous Acidic Solutions.” Green Chem. 2010, 12, 1739−1746 in view of Raines WO 2013049424 A1 AND Alipour WO 2015066287 A1 (cited on the IDS).  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art:  
Griffin teaches the steps a-d which relies on the chemical affinity of sugars toward boronic acids to form reversible boronic esters. This approach employs a reactive solvent extraction method wherein lipophilic boronic acids in organic solution are stirred with basic aqueous hydrolyzate solution. The aqueous base causes interphasic deprotonation of the boronic acids across the immiscible layers. The ionized boronic acids then form boronate complexes with cis-diol moieties of sugars. Lipophilic boronic acids selectively extract sugars from the hydrolyzate of lignocellulosic biomass into an organic phase and then release them in an aqueous phase prior to subsequent processes. Griffin describes using the process with five boronic acids, three of which are in claim 10. 
“To test this, five types of  boronic  acids  (see  Fig 1)  dissolved  in  an  organic diluent  (Shellsol  2046  or  Exxal  10)  containing  the quaternary amine Aliquat 336 were screened for their ability to extract sugars (fructose, glucose, sucrose and xylose) from a buffered (pH 11), immiscible aqueous solution. Trials were then conducted to extract xylose and glucose from solutions derived from the dilute acid hydrolysis of sugar cane bagasse and to then strip the loaded organic solutions  using  an  aqueous  solution containing  hydrochloric  acid.


    PNG
    media_image1.png
    325
    822
    media_image1.png
    Greyscale

“The organic phase solutions were composed of the diluent Exxal10 (ExxonMobil, Melbourne,
Australia), an industrial solvent composed primarily of isodecyl alcohol (purity > 820 g kg−1 isodecyl alcohol and >990 g kg−1 aliphatic alcohols), or Shellsol2046 (Shell, Melbourne, Australia), an industrial diluent composed of 200 g kg−1 aromatics and 800 g kg−1 naphthenes and paraffinics.” (Page 507 column 1) “The extraction and stripping processes appear to have been highly selective towards the transport of sugars as evidenced by the low amounts of acid-soluble lignin (ASL) measured in the final strip solutions (see last column of Table 2).” (Page 510)
	Subsequent to the work of Griffin, Marcutillo outlines the use of high ionic strength acidic solutions for the conversion of xylose to furfural:
Accordingly, it is evident from the experimental results that, with increasing chloride salts concentration, xylose reacts significantly faster to furfural, while no significant effect is observed on the side reactions, resulting in a remarkable selectivity improvement.” (Page 1743, column 2)….In the present work it has been shown that such double catalytic effect can seemingly be achieved by the addition of metal chlorides to aqueous acidic solutions, allowing for high furfural yields and relatively high xylose reaction rates….The effect caused by the chloride salts addition to aqueous acid solutions was studied under various conditions. Significant improvements were observed with respect to the H2SO4 -based case, furfural yield and selectivity respectively increasing by 18% and 28%, selectivity in particular attaining 90%. At the same time a 4-fold xylose reaction rate increase was possible by 1.7 M NaCl addition keeping the acid concentration as low as 50mM (0.18 wt% HCl). Among the salts tested FeCl3 showed very interesting preliminary results, producing exceptionally high xylose reaction rates. Such result can be explained by the combined effect of the Cl ions and the acidic character of the Fe3+, even though more investigation is needed in order to clarify this aspect.” (conclusions Page 1744).

These are the inorganic acids of claim 5 and the salts of claim 3 with acids.  The reactions were “tested in dilute acidic solutions at temperatures between 170 and 200 ◦C.”.  The ionic strength of step e. claim 1 is a feature of 1.7M NaCl as shown by the specification entries 7-10.
B)	Ascertaining the differences between the prior art and the claims at issue.
The process of the instant case involves the combination of the boronate extraction of xylose from aqueous phase with the known acid promoted dehydration of xylose to furfural in aqueous solutions of high ionic strength.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform the conversion of Marcotullio of xylose to furfural after the extraction with boronic acids disclosed by Griffin.  A person of ordinary skill in the art would have been motivated to do so based on the desire to furfural and skip a step of drying the sugar and go directly to the furfural from the solution.  Alipour has already combined the same type of processes and made essentially the same process, except that xylulose is converted to furfural instead of xylose (See page 1-2).  
Raines suggests that the presence of boronic acid in addition to metal ions aids in the conversion of xylose to furfural. “Table 2A lists results for the conversion of certain mono- and disaccharides (other than glucose 5 and cellobiose) to HMF and furfural. The pyranose sugars galactose and mannose and the furanose sugars sorbose and tagatose, were converted to HMF using the 2-substituted phenylboronic acid in the presence of magnesium ion and water in both a polar aprotic solvent other than an ionic liquid (e.g., DMA) and ionic liquid (e.g., [EMIM]Cl.) Pentose sugars (xylose and arabinose) are converted under analogous reaction conditions to furfural.” Page 34.
With respect to the recovery of the furfural by distillation (step h and I, claim 14)  and removal of the boronic acids (claim 16-17), these are common recovery and recycling steps employed in the art as shown by Alipour Figure 9b where furfural is distilled and phases are reused and recycled.
	
    PNG
    media_image2.png
    544
    718
    media_image2.png
    Greyscale

Alipour also details the use of various biphasic solvents at paragraph 20 which are those of claim 12:
[0020] In certain embodiments, the method further comprises contacting the second immiscible phase with a third immiscible phase selected from the group consisting of: tetrahydrofuran (THF), toluene, methyl isobutyl ketone (MIBK) + 2-butanol, 7:3 v/v], MIBK, and 2-sec-butylphenol in proportions of 1:1, 1:2, and 1:3. In certain embodiments comprising the third immiscible phase contacting step, a 84% furfural yield is obtained within about 90 minutes, with a xylulose conversion above 90%.

Table 5 uses toluene and MIBK.  For these reasons the claims are obvious over the prior art.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625